Citation Nr: 1807966	
Decision Date: 02/07/18    Archive Date: 02/20/18

DOCKET NO.  13-02 903	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for hypertension, to include as secondary to service-connected Reiter's syndrome.

2.  Entitlement to service connection for erectile dysfunction, to include as secondary to hypertension.


REPRESENTATION

Veteran represented by:	Missouri Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Elizabeth Jamison, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1975 to March 1997.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, which denied the Veteran's claims.  The Veteran filed a notice of disagreement in September 2010.  A statement of the case (SOC) was provided in November 2012.  The Veteran perfected his appeal with the timely submission of a VA Form 9 (Substantive Appeal) on January 2013.

The Veteran testified before the undersigned Veterans Law Judge at a travel Board hearing in March 2015.  A transcript of the proceeding is associated with the claims file.  In May 2015 and May 2017, the Board remanded the claims on appeal to the agency of original jurisdiction (AOJ) for additional development.  Most recently, a November 2017 supplemental SOC continued the denial of the claims, which have been returned to the Board for adjudication.  

The Board notes that the Veteran submitted a web article regarding the symptoms of Reiter's syndrome subsequent to the November 2017 supplemental SOC.  The Veteran has not waived agency of original jurisdiction (AOJ) consideration of such evidence.  However, the June 2017 VA addendum opinion fully addresses the contentions of the article, namely, a potential link between hypertension and Reiter's syndrome.  Thus, the submitted article does not provide new information for AOJ consideration.  Therefore, there is no prejudice to the Veteran in the Board proceeding with a decision at this time.

This appeal was processed using the Legacy Content Manager and Virtual Benefits Management System paperless claims processing systems.
FINDINGS OF FACT

1.  The most probative evidence weighs against a finding that the Veteran's hypertension is causally or etiologically related to the documented instances of high blood pressure in service.

2.  The Veteran's hypertension is not otherwise caused or aggravated by his service-connected Reiter's syndrome.

3.  The most probative evidence weighs against a finding that the Veteran's erectile dysfunction is causally or etiologically related to any disease, injury, or incident during service.

4.  Absent a grant of service connection for hypertension, service connection for erectile dysfunction under a secondary theory of entitlement cannot be granted.


CONCLUSIONS OF LAW

1.  The criteria establishing entitlement to service connection for hypertension are not met.  38 U.S.C. §§ 1101, 1110, 1112, 1131, 1137 (2012); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2017).

2.  The criteria establishing entitlement to service connection for erectile dysfunction are not met. 38 U.S.C. §§ 1101, 1110, 1131 (2012); 38 C.F.R. §§ 3.303, 3.310 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017). 

VCAA compliant notice was provided to the Veteran via an October 2009 letter.  Neither the Veteran nor his representative has alleged or demonstrated any prejudice with regard to the content or timing of VA's notice.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  The Federal Court of Appeals has held that "absent extraordinary circumstances...it is appropriate for the Board and the Veterans Court to address only those procedural arguments specifically raised by the veteran...."  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

The record reflects that VA has made reasonable efforts to obtain or assist in obtaining the relevant records for the claim adjudicated herein.  The pertinent evidence associated with the claim consists of service treatment records (STRs), post-service VA and private treatment records, and VA examination reports.  As instructed by the May 2017 remand, the RO obtained updated VA treatment records, including prior treatment records from the Columbia VA Medical Center.  Thus, VA has adequately discharged its duty to locate records and afforded the Veteran notice and opportunity to submit any identified records that may be in his possession.  The Veteran has not identified any outstanding records that have not been requested or obtained.  The Board therefore finds that VA's duty to assist in obtaining the relevant records is met.

The Board also finds there has been substantial compliance with the May 2017 remand directives.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).

In summary, the duties imposed by the VCAA have been considered and satisfied.   There is no additional notice that should be provided, nor is there any indication of further existing evidence to obtain or development required to create any additional evidence to be considered in connection with the claim.  Any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matter herein decided.  See Mayfield v. Nicholson, 20 Vet. App. 539, 543 (2006); see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Service Connection

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss every item of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  The Board will summarize the relevant evidence and focus specifically on what the evidence shows or fails to show as to the claims.  When there is an approximate balance of evidence regarding an issue material to the determination of a matter, the benefit of the doubt in resolving the issue shall be given to the claimant.  Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Legal Criteria

Service connection may be granted for a disability resulting from injury suffered or disease contracted in the line of duty or for aggravation of preexisting injury suffered or disease contracted in the line of duty.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303.  In addition, service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Service connection may also be established on a secondary basis for a disability which is proximately due to or the result of, or aggravated by, a service-connected disability.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show that a current disability exists and that the current disability was either proximately caused by or proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995).

In order to prevail on the issue of entitlement to service connection, there must be (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247 (1999).  

Presumptive service connection may be granted as a chronic disease for certain diseases, to include hypertension, if it manifested to a compensable degree within one year following active duty, or if there is continuity of symptomatology since service.  38 U.S.C. §§ 1112, 1113, 1137; Walker v. Shinseki, 708 F.3d 1331, 1338-40 (Fed. Cir. 2013); 38 C.F.R. §§ 3.303(b), 3.307(a)(3), 3.309(a).

Whether lay evidence is competent and sufficient in a particular case is an issue of fact.  Lay evidence can be competent and sufficient to establish a diagnosis when (1) a layperson is competent to identify the medical condition; (2) the layperson is reporting a contemporaneous medical diagnosis; or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991).  Equal weight is not necessarily accorded to each piece of evidence contained in the record; not every item of evidence necessarily has the same probative value.

Hypertension

The Veteran contends that service connection is warranted for hypertension, to include as secondary to service-connection Reiter's syndrome.  After thorough review of the evidence, the Board concludes that the preponderance of the evidence weighs against entitlement to service connection for hypertension.

The Veteran was afforded a VA examination in conjunction with his hypertension claim in July 2012.  The examiner opined that the Veteran's hypertension was less likely than not related to his service.  A VA examiner was requested to address the potential nexus between hypertension and Reiter's syndrome during a February 2016 examination.  The subsequent examination report stated that the Veteran did not have a diagnosis of and was not receiving treatment for hypertension.  In a June 2017 VA addendum opinion, the examiner noted that recent VA treatment records reflected that the Veteran had not received treatment for or carried a diagnosis of hypertension.  He wrote that it appeared that the Veteran has labile hypertension requiring no treatment.

The Board notes that service connection may be granted if a disability existed at the time a claim for VA disability compensation is filed or during the pendency of that claim, even though the disability resolved prior to adjudication of the claim. McClain v. Nicholson, 21 Vet. App. 319, 321 (2007). 

A VA treatment note from December 2014 indicated the Veteran had essential hypertension, benign, that would be monitored by his care provider.  Previously, in October 2013, a treatment note included essential hypertension on the Veteran's problem list.  A treatment note in August 2010, two months prior to the Veteran's claim, also referenced hypertension.  Thus, the evidence reflects that a diagnosis and treatment occurred during the pendency of the claim; the current diagnosis element is considered fulfilled.

Turning to the in-service element of service connection, the Veteran testified at the Board hearing in March 2015 that his hypertension had its onset while he was stationed in Panama in the early 1980s.  STRs reflect a note from August 1970 indicating borderline high blood pressure.  The May 2017 VA examiner stated that the Veteran had instances of isolated elevations of blood pressure in service insufficient to establish the diagnosis of hypertension.  While a diagnosis of hypertension was not made during service, the Board resolves all reasonable doubt in favor of the Veteran to find that the in-service element is met due to the documented instances of high blood pressure in service.

Alternatively, the Veteran has also put forth a theory of entitlement to service connection for hypertension as secondary to his service-connected Reiter's syndrome.

While the lay evidence of record has been reviewed and considered, the Board finds that the Veteran is not competent as to the etiology of his hypertension.  He is competent to attest to factual matters of which he has first-hand knowledge, such as experiencing pain.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  However, he is not competent to opine on the complex medical question of etiology of a condition such as hypertension.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007); Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011); see also Jandreau, 492 F.3d at 1377.  The question of causation for this condition involves medical subjects concerning an internal physical process extending beyond an immediately observable cause-and-effect relationship.  In a case such as this, where the condition has multiple potential etiologies, lay testimony is insufficient to establish causation.  For that reason, the Board assigns little probative value to the Veteran's etiological assertions.

Instead, the Board finds the objective medical evidence, including the VA examination reports of record, to be highly probative as to the issue of a nexus between the hypertension and the Veteran's service or his Reiter's syndrome.  The Board notes that the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, his or her knowledge and skill in analyzing the data, and the medical conclusion.  

The Veteran underwent VA examination in conjunction with his hypertension claim in July 2012.  After review of the claims file, interview of the Veteran, and physical examination, the examiner opined that the condition was less likely than not related to his service.  In support of this opinion, the examiner stated that the majority of the Veteran's blood pressure readings while on active duty were below that which is required for the diagnosis of hypertension; more consistently elevated blood pressure readings would be required to make the diagnosis of hypertension during service.  He also noted that hypertension was not first diagnosed until approximately eight years after service. 

The Veteran underwent further VA examination in February 2016.  The examiner did not provide a nexus opinion, as he found that the Veteran did not have a current diagnosis of hypertension.

An addendum VA opinion was obtained in May 2017.  The examiner reviewed the claims file and noted VA treatment records reflecting essential hypertension on the Veteran's problem list, as well as treatment and medication for the condition.  Ultimately, he opined that the hypertension was less likely than not proximately due to or the result of the service-connected Reiter's syndrome.  In support of this opinion, he stated that while the medical literature contained evidence of a connection between cardiac conduction abnormalities and hypertension, there was no such connection between Reiter's syndrome and hypertension.  Additionally, he opined that the Reiter's syndrome had not aggravated the Veteran's hypertension beyond its natural progression.  The examiner acknowledged instances of isolated elevations of blood pressure in service insufficient to establish the diagnosis of hypertension, followed by post-service isolated elevations and a diagnosis of essential hypertension in 2005.  He stated that it appears that the Veteran has labile hypertension requiring no treatment and showing no signs of progression.

As is true with any piece of evidence, the credibility and weight to be attached to these opinions are within the province of the adjudicator.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  Whether a physician provides a basis for the medical opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims folder and the thoroughness and detail of the opinion.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  In this case, the Board assigns significant probative value to the opinions contained in the July 2012 and May 2017 VA examination reports of record.  The examiners demonstrated that they thoroughly reviewed the file, considered the Veteran's contentions, and reached their conclusions supported by a detailed basis.  

Notably, there is no medical evidence of record which provides a positive nexus opinion connecting the hypertension to the in-service incidents of high blood pressure or the service-connected Reiter's syndrome.  Absent countervailing medical evidence, the Board itself is prohibited from exercising its own independent judgment in the Veteran's favor.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (holding that the Board may not exercise its own independent judgment to resolve medical questions).  Accordingly, the most probative evidence of record does not reflect a nexus between the hypertension and the Veteran's service or his service-connected Reiter's syndrome.

The Board also notes that hypertension cannot be service connected on a presumptive basis as a chronic disease in this case. 38 C.F.R. §§ 3.307, 3.309.  The presumption for chronic diseases deals with three situations: 1) a chronic diagnosis in service linked to the same chronic diagnosis after service; 2) a chronic diagnosis within a year of separation; or 3) continuity of symptomatology.  

As described above, there was no diagnosis of hypertension in service and the Veteran's separation examination and report of medical history are silent to any relevant issues.  Indeed, the Veteran denied high blood pressure upon separation. Additionally, the record does not contain a diagnosis of hypertension within a year of separation.  

Furthermore, the evidence weighs against a finding of continuity of symptomatology.  Although post-service evidence could be interpreted to reflect continuity of symptomatology of elevated blood pressure readings since service, hypertension was not diagnosed until many years after service and blood pressure readings were not described as hypertensive in the intervening years between separation and diagnosis.  Thus, to the extent that the Veteran has implied entitlement due to a chronic disease, such a contention would be inconsistent with the competent and probative evidence of record.  Accordingly, service connection is not warranted on a presumptive basis.

Based upon the evidence of record, the Board concludes that entitlement to service connection for hypertension cannot be granted.  The competent, probative evidence does not reflect a nexus between the isolated incidents of high blood pressure in service and the post-service diagnosis of hypertension.  Furthermore, the objective medical evidence rejects any causation or aggravation between the Veteran's service-connected Reiter's syndrome and the hypertension.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C. § 5107; 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 55.  

Erectile dysfunction

The Veteran contends service connection is warranted for erectile dysfunction secondary to hypertension.  After thorough review of the evidence, the Board concludes that the entitlement to service connection for erectile dysfunction cannot be granted.

The Board notes that the evidence does not reflect and the Veteran does not allege that his erectile dysfunction had its onset in service.  His primary contention is that the condition is secondary to his hypertension.  However, he also testified at the March 2015 Board hearing that his erectile dysfunction symptoms began in the 1980s.  Therefore, the Board has considered whether the erectile dysfunction is directly related to his service.  STRs are silent as to treatment or complaint related to erectile dysfunction.  No such condition was indicated upon his separation physical in March 1997.  Erectile dysfunction was first diagnosed in 2007, approximately a decade following his separation from service.  The July 2012 VA examiner indicated that the etiology of the condition was linked to his smoking and age.  While the Veteran is competent to report his symptoms, he is not competent to opine on the complex medical question of etiology of a condition such as erectile dysfunction.   See Woehlaert, 21 Vet. App. 456; Kahana, 24 Vet. App. at 435.  Accordingly, the Board finds that the preponderance of the evidence weighs against a finding of service connection for erectile dysfunction under a direct theory of entitlement.  See 38 U.S.C. § 5107; 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 55.  

The Veteran's primary theory of entitlement is that erectile dysfunction is secondary to his hypertension.  However, as service connection is not in effect for a hypertension, service connection for erectile dysfunction on a secondary basis must be denied as a matter of law.  See 38 C.F.R. § 3.310.


ORDER

Entitlement to service connection for hypertension is denied.

Entitlement to service connection for erectile dysfunction is denied.




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


